Citation Nr: 0012592	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-03 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for tinnitus. 

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel
INTRODUCTION

The veteran had active service from July 1951 to July 1954.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By remand dated December 1999, the Board 
returned this matter to the RO in order for the veteran to be 
afforded a hearing.  Such action having been completed, the 
case has been referred to the Board for resolution.

The Board initially notes that, although having requested a 
hearing before a member of the Travel Board, the veteran 
failed to appear for the Travel Board Hearing scheduled for 
April 11, 2000.  Notice of the hearing was mailed to the 
veteran's address of record in March 2000.  The record 
reveals that the veteran failed to appear for the hearing 
without filing a request for postponement of the hearing.  
Accordingly, pursuant to 38 C.F.R. § 20.704(d) (1999), the 
veteran's case will be processed as though the request for 
hearing has been withdrawn. 


FINDINGS OF FACT

1.  The disability associated with the veteran's tinnitus 
does not present an exceptional disability such as marked 
interference with employment or frequent periods of 
hospitalization. 

2.  The totality of the evidence is strongly suggestive of a 
nexus or relationship between the veteran's currently 
diagnosed hearing loss and his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (1991); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code 
6260 (1999).
2.  The veteran's claim of entitlement to service connection 
for hearing loss is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to an increased 
disability evaluation for bilateral tinnitus and to service 
connection for hearing loss as a result of in-service 
acoustic trauma.  

Entitlement to an increased disability evaluation for 
tinnitus.

Historically, in a March 1991 Hearing Officer's decision, the 
veteran was granted service connection for tinnitus.  By 
rating decision dated April 1991, the veteran was granted a 
10 percent disability evaluation for bilateral tinnitus 
effective January 29, 1990.  The veteran's 10 percent 
disability evaluation was continued by rating decision dated 
in November 1997.  The veteran perfected an appeal from this 
rating decision, giving rise to the current appeal.  

The veteran's assertion of an increase in the severity of his 
tinnitus is sufficient to establish a well-grounded claim for 
a higher evaluation pursuant to 38 U.S.C.A. § 5107 (West 
1991).  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994);  
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Having examined the record in support of this claim, the 
Board also finds that the VA has obtained and fully developed 
all relevant evidence necessary for the equitable disposition 
of the veteran's claim. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.  

Pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (1999), a 
10 percent evaluation is assignable for recurrent tinnitus.  
A 10 percent evaluation represents the maximum schedular 
evaluation available for this disability.  The note to DC 
6260 indicates that separate evaluations for tinnitus may be 
combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes. 

The pertinent evidence of record shows that the veteran was 
exposed to acoustical trauma as a machine gunner during 
combat.  Available service medical records show that the 
veteran reported ringing in his ears in May 1954.  The 
veteran was referred to the Ear Nose and Throat (ENT) Clinic 
for evaluation.  A May 1954 record from the ENT Clinic 
reflects that the veteran was to be evaluated, but the 
results of such an evaluation are not available.  After 
service, the veteran was employed by the Ford Motor Company.  
In his position with Ford, the veteran wore hearing 
protection.  Employment records dated September 1956 to 
January 1980 reveal that the veteran was advised to see an 
otologist for hearing difficulties.  A May 1990 VA 
examination report reflects that the veteran was diagnosed 
with bilateral, constant tinnitus aurium.  

During a February 1991 hearing, the veteran testified that he 
began experiencing ringing in his ears in September 1952.  He 
further indicated that he has experienced ringing in his ears 
24 hours a day since his discharge from service.  An October 
1996 VA audiogram shows that the veteran reported a history 
of noise exposure and that he continued to experience 
tinnitus in both ears.  

As previously discussed, the highest evaluation permitted 
under DC 6260 for recurrent tinnitus is a 10 percent 
disability evaluation.  As the veteran is already receiving 
the highest evaluation permitted for his current disorder, 
the only means by which he may receive a higher evaluation is 
on an extraschedular basis.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1)(1999).  The veteran has not claimed that he is 
entitled to an increased disability evaluation for tinnitus 
on an extraschedular basis.  Nevertheless, the Board has 
evaluated the veteran's claim under the regulations 
applicable to extraschedular evaluations.  After a careful 
review of the record, the Board concludes that the evidence 
of record does not reveal that the veteran's service-
connected tinnitus causes him unusual or exceptional hardship 
such as to warrant the application of 38 C.F.R. § 
3.321(b)(1).  The veteran has not presented any evidence 
demonstrating that his tinnitus results in frequent periods 
of hospitalization and the evidence does not show that the 
veteran has a marked loss of employment due to his tinnitus.  
While the veteran's tinnitus plays a role in his overall 
hearing difficulty, it does not appear that tinnitus alone 
causes him unusual hardship as to warrant an increased 
disability evaluation on an extraschedular basis.  

In conclusion, while the Board does not doubt the sincerity 
of the veteran's claim, under the applicable diagnostic 
criteria that the Board must consider, the preponderance of 
the evidence is against his claim of entitlement to a 
disability evaluation in excess of 10 percent for bilateral 
tinnitus.  The Board does not find the evidence to be so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107.  

Entitlement to service connection for hearing loss.

In addition to developing tinnitus, the veteran claims that 
he developed hearing loss secondary to the acoustical trauma 
to which he was exposed during service.  Specifically, the 
veteran alleges that he is entitled to an award of service 
connection for hearing loss on a direct basis and in the 
alternative, that he is entitled to service connection for 
hearing loss secondary to his service-connected bilateral 
tinnitus.

At the outset, the Board notes that based on documentation 
from the National Personnel Records Center (NPRC), it appears 
that the majority of the veteran's service medical records 
may have been destroyed in the 1973 fire at the NPRC in St. 
Louis, Missouri.  When service medical records are presumed 
destroyed, the VA has a heightened duty to assist the veteran 
in developing the facts pertinent to his or her claim and is 
obligated to search for alternative forms of medical records.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  In this 
case, the VA has met this duty, but all attempts to 
reconstruct the veteran's service medical records have been 
unsuccessful.  While the absence of a complete copy of the 
veteran's service medical records is clearly not helpful to 
his claim, the lack of such records does not preclude the 
granting of service connection.

The VA may pay compensation for disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  See 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999). The threshold question that must be 
answered in this case is, however, whether the veteran has 
presented a well-grounded claim for service connection. 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993). 

For a claim to be well-grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestations of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

Additionally, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  
Specifically, impaired hearing will be considered a 
disability when the thresholds for any of the frequencies at 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or 
greater; the thresholds at three of these frequencies are 26 
or greater; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 
3.385(1999).  

However, in Hensley v. Brown, 5 Vet. App. 155 (1993), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), held that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal audiometric 
testing limits at separation from service.  Id. at 159.  The 
Court explained that, when audiometric test results do not 
meet the regulatory requirements for establishing a 
"disability" at the time of the veteran's separation, the 
veteran may nevertheless establish service connection for a 
current hearing disability by submitting competent evidence 
that the current disability is casually related to service.  
Id. at 160.  

The veteran's available service records are wholly negative 
for complaints of or findings of hearing loss.  The earliest 
evidence of record of hearing loss is reflected in medical 
examination reports dated February 1968 to September 1977.  
During this time, the veteran was examined in conjunction 
with his employment with Ford Motor Company.  In October 
1973, the veteran was advised to see an otologist, apparently 
due to hearing loss.  It was noted in the veteran's records 
from Ford Motor Company that he was advised to wear hearing 
protection in connection with his employment with Ford Motor 
Company.  

An audiology report from the Medical College of Ohio dated in 
January 1990 reflects that the veteran had severe bilateral 
high frequency sensorineural hearing loss.  It was 
recommended that the veteran be evaluated for hearing aids.  
In May 1990, the veteran was afforded a VA examination.  At 
that time, he presented with complaints of bilateral hearing 
loss.  The VA examiner diagnosed the veteran with bilateral, 
sensorineural hearing loss.  

During a February 1991 hearing at the RO, the veteran 
testified that during service he was exposed to acoustic 
trauma during combat.  He indicated that his ears have been 
ringing since he experienced a severe nosebleed in September 
1952.  The veteran testified that he has sought medical 
treatment for his ears since his discharge from service, and 
that he wore hearing protection while employed by the Ford 
Motor Company.  

The veteran's brother testified that the veteran had 
experienced hearing problems since his discharge from 
service.  The veteran's brother did not clarify whether he 
meant tinnitus or hearing loss, or both disorders when he 
used the phrase "hearing problems." 

The veteran was afforded further VA audiological testing in 
October 1996.  At that time, he was shown to have severe 
sensorineural hearing loss between 1500 and 8000 Hertz.  It 
was recommended that the veteran continue to use 
amplification in both ears as needed.  The veteran was 
afforded another VA audiogram in December 1996, but the 
results of this audiogram could not be located.  

Further, the Board notes that pursuant to the Cecil Textbook 
of Medicine, 20th Ed., Vol. II, 2021-2023 (1996) and The 
Merck Manual, 17th Ed., 662-663 (1999), acoustic trauma is a 
known cause of hearing loss.  The veteran has clearly 
submitted competent evidence to show that he was exposed to 
acoustic trauma in service.  He has also submitted competent 
medical evidence that he has a current diagnosis of 
sensorineural hearing loss.  Based on the foregoing, the 
Board concludes that the veteran has submitted sufficient 
evidence to establish a well-grounded claim.  That is, the 
veteran has submitted a plausible claim that his current 
hearing loss is related to the acoustic trauma to which he 
was exposed in service.  


ORDER

1.  Entitlement to an increased disability evaluation for 
bilateral tinnitus is denied.

2.  The veteran's claim for service connection for hearing 
loss is well grounded, and the appeal is granted to this 
extent.


REMAND

Based on a review of the record, the Board is not satisfied 
that all relevant facts pertaining to this well-grounded 
claim have been properly and sufficiently developed in 
accordance with VA's duty to assist.  38 U.S.C.A. § 5107(a).  
In this regard, the Board notes that the veteran's most 
recent VA audiological evaluation dated in December 1996 is 
unavailable.  Further, the Board believes that a VA 
examination would be helpful in evaluating the veteran's 
hearing loss claim and the extent of his current hearing 
loss.  As such, this matter is remanded to the RO for the 
following action:

1.  The RO should contact the veteran and 
discern whether the veteran has received 
any treatment for hearing loss since 
December 1996 from a VA medical facility 
or from a private healthcare provider.  
If so, the RO should obtain and associate 
with the claims file any outstanding 
treatment records which have not been 
previously obtained.

2.  The veteran should be afforded a VA 
examination to determine the exact nature 
and extent of any current hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be conducted.  In 
light of the evidence of record the 
substance of which is substantially set 
forth above, the examiner is requested to 
give an opinion as to (1) whether the 
veteran currently has hearing loss and if 
so what is the extent of his hearing 
loss, and (2) whether it is at least as 
likely as not that any current hearing 
loss is related to the veteran's in-
service exposure to acoustic trauma or 
otherwise to the veteran's period of 
active service.  The complete rationale 
for each opinion expressed should be set 
forth, and must specifically include a 
diagnosis, or absence of a diagnosis.  
Further, because it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1999), 
the claims file must be made available to 
the examiner for review.
3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the requests set forth 
in this REMAND, and, if not, the RO 
should implement corrective procedures.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for hearing loss in light of 
all pertinent evidence and all applicable 
laws, regulations, and case law.

5.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 


